DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing elements” in claims 4, 5, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure provides no corresponding structure for the limitation “sealing elements.”  See corresponding rejections under 35 U.S.C. 112(a) and 112(b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “sealing elements” which has been interpreted under 35 U.S.C. 112(f) as set forth above.  However, since no corresponding structure has been described, Applicant has failed to demonstrate full possession of the metes and bounds of the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	In addition:
	At claim 1, line 6, the claim recites “at least one air channel arranged in the housing.” This limitation is confusing since the claim has already introduced air outlet channels within the housing earlier in the claim. The air channel introduced at line 9 should be more clearly identified to clearly distinguish it from the air outlet channels, which are also “air channels” and that are also referred to as “air channels” at places in the specification (see paras.0012, 0016, etc.).  
	At claim 5, line 3, the claim recites the limitation “vane(s).” This limitation renders the claim indefinite since it is unclear whether it is referring to one or multiple vanes, particularly since the claim refers to the plural “the vanes” later in the same line.  Appropriate clarification and correction are required.
	At claim 5, line 3, the claim recites the limitation “and/or.” This limitation renders the claim indefinite since it is unclear whether in is meant to connote “and” or “or.”  The Examiner suggests changing this to read simply “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
Claim 5 recites the limitation "the sealing elements" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that while “sealing elements” was introduced in claim 4, claim 5 does not depend therefrom, and thus does not receive the antecedent basis.
	At claim 7, line 3, the claim recites the limitation “vane(s).” This limitation renders the claim indefinite since it is unclear whether it is referring to one or multiple vanes, particularly since the claim refers to the plural “the vanes” later in the same line.  Appropriate clarification and correction are required.
	At claim 7, line 3, the claim recites the limitation “and/or.” This limitation renders the claim indefinite since it is unclear whether in is meant to connote “and” or “or.”  The Examiner 
Claim 7 recites the limitation "the sealing elements" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that while “sealing elements” was introduced in claim 4, claim 7 does not depend therefrom, and thus does not receive the antecedent basis.
	At claim 8, line 3, the claim recites the limitation “at least in sections.” The metes and bounds of this limitation are unclear, rendering the claim indefinite.  Appropriate clarification and correction are required.
At claim 10, line 2, the claim recites the limitation “and/or.” This limitation renders the claim indefinite since it is unclear whether in is meant to connote “and” or “or.”  The Examiner suggests changing this to read simply “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
At claim 10, line 2, the claim recites the limitation “is/are.” This limitation renders the claim indefinite since it is unclear whether in is meant to connote “is” or “are,” and thus whether it is referring to one or both of the vane valves.  Appropriate clarification and correction are required.
At claim 10, lines 2 and 3, the claim recites “a type of,” rendering the claim indefinite since the metes and bounds of “type” are not clearly defined.  The Examiner suggests simply deleting the limitations “a type of” from the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Loup (US 5106018).
As per claim 1, Loup discloses a motor vehicle air conditioning unit comprising: a housing 10 having at least one first air outlet 62 and one second air outlet 82, a first air outlet channel 74 being assigned to the first air outlet and conducting air to the first air outlet, and a second air outlet channel 58 being assigned to the second air outlet and conducting air to the second air outlet: at least one air channel (30 & 32) arranged in the housing; at least one heat exchanger 34 arranged in the housing for conditioning the air in the at least one air channel: and a first vane valve 92 and a second vane valve 94, the first vane valve 92 being assigned to the first air outlet channel 74 (Fig. 2), and the second vane valve 94 being assigned to the second air outlet channel 58 (Fig. 2), the first vane valve 92 and the second vane valve 94 being rotatably fixedly connected to a shaft 100 and being rotatable by an actuator 102 driving the shaft.
	As per claim 3, wherein the first vane valve 92 is rotatable between a first end position and a second end position in the first air outlet channel, and wherein the first end position being a fully open position (Fig. 6 – full airflow through channel 74), and the second end position being a fully closed position (Fig. 4 – airflow through channel 74 is fully blocked) .

	As per claim 9, Loup discloses wherein the shaft 100 intersects the first air outlet channel and the second air outlet channel (fulcrum of the valve vanes is at intersection of channels 74 and 58).
As per claim 10, Loup discloses both valve vanes 92 and 94 being a butterfly valve, with each having vane 96 opposite thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loup (US 5106018) in view of Vincent et al. (US 2005/0118944 A1).
	As per claim 2, Loup does not teach wherein the first air outlet is a rear footwell outlet, the first air outlet channel is a rear footwell air outlet channel, and the second air out is a rear ventilation outlet, the second air outlet channel is a rear ventilation air outlet channel, or the first air outlet is a rear ventilation outlet, the first air outlet channel is a rear ventilation outlet channel, and the second air outlet is a rear footwell outlet, the second air outlet channel is a rear footwell air outlet channel.  Vincent et al. teach a valve vane arrangement 56 wherein the valve selectively allows airflow to either of rear foot zone outlet 78 or rear ventilation outlet 80.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the valve vane arrangement of Loup similarly control airflow to a rear foot zone outlet and rear ventilation outlet, since this is simply another known application for selectively distributing airflow within a vehicle.
	As per claim 8, Loup teaches wherein the first air outlet channel and the second air outlet channel are adjacent to each other, but does not them being arranged in parallel to each other.  Vincent et al. teach a vane valve arrangement wherein the outlet channels 52 and 54 are both adjacent and in parallel to each other.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly dispose the outlet channels 58 and 74 of Loup parallel to each, since such is simple design expedient regarding the direction toward which the air is to be distributed.

Allowable Subject Matter
Claims 4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Schwartz (US 6484755 B1) teaches a blend door arrangement for dual zone airflow control.
Andersen (US 5647399) teaches a dual vane (10 and 20) arrangement with a common shaft and actuator (Fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC E NORMAN/Primary Examiner, Art Unit 3763